Exhibit 10.12

SUBSIDIARY GUARANTEE AGREEMENT

                SUBSIDIARY GUARANTEE AGREEMENT, dated as of February 11, 2005,
made by each direct and indirect subsidiary (other than KINRO, INC., an Ohio
corporation, and LIPPERT COMPONENTS, INC., a Delaware corporation (the
“Co-Issuers”)) of DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
“Parent”), listed on Schedule A hereof and each other Person which from time to
time becomes a Guarantor pursuant to Section 4.07(b) hereof (each a “Guarantor”
and collectively the “Guarantors”) in favor of Prudential Investment Management,
Inc. (“Prudential”) and each of the holders of Notes (as defined below) which
may be issued pursuant to the Note Agreement (as defined below) from time to
time (Prudential and the holders of the Notes, together with their respective
successors and assigns, each being referred to herein as a “Noteholder” and
collectively as the “Noteholders”).

                Reference is hereby made to that certain Note Purchase and
Private Shelf Agreement, dated as of February 11, 2005 (as the same from time to
time may be amended, restated, supplemented or otherwise modified, the “Note
Agreement”), by and among the Co-Issuers and the Parent, on the one hand, and
Prudential and each of the holders from time to time of the Notes, on the other
hand, pursuant to which, subject to the terms and conditions set forth therein,
certain affiliates of Prudential are willing to consider, in their sole
discretion and within limits which may be authorized for purchase by them from
time to time, the purchase of senior secured promissory notes issued by the
Co-Issuers in an aggregate principal amount of up to $60,000,000 (the “Notes”).
Terms used herein as defined terms and not otherwise defined herein shall have
the meanings given thereto in the Note Agreement.

                Each Guarantor is a direct or indirect Subsidiary of the Parent.
Each Guarantor acknowledges that the issuance of the Notes by the Co-Issuers
pursuant to the Note Agreement will benefit each such Guarantor by making funds
available to such Guarantor through the Co-Issuers and by enhancing the
financial strength of the consolidated group of which each Guarantor and the
Co-Issuers are members. The execution and delivery of this Agreement by each
existing Subsidiary of the Co-Issuers is a condition precedent to the execution
and delivery by Prudential of the Note Agreement and the Co-Issuers have
covenanted in the Note Agreement that Subsidiary Joinders (as defined below)
shall be duly executed by each Additional Guarantor.

                NOW, THEREFORE, in consideration of the foregoing, and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

                Section 1.01.    Definitions; Terms.  References to this
“Agreement” shall be to this Subsidiary Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term “Obligations”
shall mean, collectively, (a) the due and punctual payment of (i) the principal
of, Yield-Maintenance Amount or other premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes when and as due, whether at maturity,
by acceleration, upon one or more dates on which repayment or




--------------------------------------------------------------------------------




prepayment is required, or otherwise, and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Co-Issuers to one or more of the Noteholders or the Security Trustee
(collectively, the “Secured Parties”) under the Note Agreement or any of the
other Transaction Documents, and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Co-Issuers under or
pursuant to the Note Agreement and the other Transaction Documents. References
to a “guarantor” shall include each Guarantor hereunder, the Company, and any
other Person that is a guarantor of any or all of the Obligations, and
references to a “guarantee” shall include this Agreement, the Parent Guaranty
and any other guarantee of any or all of the Obligations by any other Person.

                Section 2.01.    Guarantee.

                                          (a)     The Guarantors hereby, jointly
and severally, unconditionally, absolutely, and irrevocably guarantee, each as a
primary obligor and not merely as a surety, the due and punctual payment and
performance in full of the Obligations, in each case strictly in accordance with
the terms thereof. In furtherance of the foregoing and not in limitation of any
other right that any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, the Guarantors jointly and severally agree that upon
failure of the Co-Issuers to pay any Obligations when and as the same shall
become due, whether at maturity, by acceleration, on one or more dates on which
prepayment or repayment is required, or otherwise, the Guarantors will, without
any demand or notice whatsoever, forthwith pay or cause to be paid to the
Noteholders or the Security Trustee, as the case may be, in cash in immediately
available funds, an amount equal to the unpaid amount of such Obligations. Each
Guarantor further agrees that the Obligations guaranteed by it hereunder may be
increased in amount, extended or renewed, or otherwise amended or modified in
any respect, including, without limitation, as to principal, scheduled
repayment, prepayment, interest, fees, indemnification, compensation, and in any
other respect whatsoever, in whole or in part, without notice or further assent
from it, and that it will remain bound upon this guarantee in respect of such
Obligations as so increased, extended, renewed, amended or modified. Payments by
each Guarantor hereunder may be required on any number of occasions.

                                          (b)     Each Guarantor waives
presentation to, demand for payment from and protest to the Co-Issuers or any
other guarantor, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. The obligations of each Guarantor hereunder
shall not be affected by (i) the failure of any Secured Party to assert any
claim or demand or to enforce any right or remedy against any Credit Party or
any other Person under the provisions of any Transaction Document or any other
agreement or otherwise; (ii) any rescission, waiver, forbearance, compromise,
acceleration, amendment or modification of, or any release of any party from any
of the terms or provisions of, this Agreement, any other Transaction Document,
any Obligation or any other guarantee or any security interest in respect of the
Obligations (including, without limitation, in respect of any other guarantor,
or any obligor in respect of the Obligations); (iii) any change in respect of
any Credit Party, including, without limitation, as a






--------------------------------------------------------------------------------




result of any merger, consolidation, dissolution, liquidation, recapitalization,
or other change of legal form or status, whether or not permitted under the
Transaction Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by any Secured Party for any Obligations or the invalidity or
nonperfection of any security interest securing the Obligations or the guarantee
hereunder, or any other defect of any kind pertaining to any Obligations or any
guarantee or collateral security in respect thereof; (v) the failure of any
Secured Party to exercise any right or remedy in respect of any collateral
security for any Obligations or against any Credit Party, or against any other
guarantor of any Obligations; or (vi) the release or substitution of one or more
of the Co-Issuers or any guarantor; (vii) the failure of any Person to become a
Guarantor hereunder, whether or not required under the Note Agreement; or
(viii) any other circumstance that might otherwise, but for this specific
agreement of each Guarantor to the contrary, result in a discharge of or the
exoneration of such Guarantor hereunder, it being the intent of the parties
hereto that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.

                                          (c)     Each Guarantor agrees that
this guarantee constitutes a guarantee of performance and of payment when due
and not just of collection, that it is a primary obligation of such Guarantor,
and that such Guarantor waives any right to require that any resort be had by
any Secured Party to any security held for this guarantee or for payment of any
Obligations, or to any balance of any deposit, account, or credit on the books
of any Secured Party in favor of any Credit Party, or to any other Person or
property. To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (i) any
“one action” or “anti-deficiency” law that would otherwise prevent any Secured
Party from bringing any action, including any claim for a deficiency, or
exercising any right or remedy (including any right of set-off) against such
Guarantor before or after the commencement or completion of any foreclosure
action or sale of collateral, whether judicially, by exercise of power of sale
or otherwise, or (ii) any other law that in any other way would otherwise
require any election of remedies by any Secured Party.

                                          (d)     No demand hereunder or
enforcement hereof against any Guarantor shall require any demand or enforcement
against any other Credit Party.

                                          (e)     Each Guarantor agrees that it
shall not make any payment on or in respect of any guaranty securing any amount
owing under the Bank Credit Agreement unless concurrently therewith it shall
make a payment hereunder to the Secured Parties on the Obligations on a pari
passu basis with respect to any such payment on or in respect of any such
guaranty securing any amount owing under the Bank Credit Agreement.

                Section 2.02.   No Impairment of Guarantee. The obligations of
the Guarantors hereunder shall remain absolute and unconditional and shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of the Obligations or of this guarantee (or any
portion or provision thereof or hereof) or otherwise. Without limiting the
generality of the foregoing, each Guarantor






--------------------------------------------------------------------------------




specifically agrees that it shall not be discharged or exonerated, nor shall its
obligations hereunder be limited or otherwise affected by the failure of any
Secured Party to exercise any right, remedy, power, or privilege or to assert
any claim or demand or to enforce any remedy under any Transaction Document or
applicable law, including, without limitation, any failure by any Secured Party
to setoff or release in whole or in part any balance of any deposit account or
credit on its books in favor of any Credit Party, or by any waiver, consent,
extension, indulgence, modification, or other action or inaction in respect of
any thereof, or by any default, failure or delay, willful or otherwise, in the
performance of any Obligations, or by any other act or thing or omission or
delay to do any other act or thing, by any Person, that might in any manner or
to any extent vary the risk of such Guarantor or that might but for the specific
provisions hereof to the contrary otherwise operate as a discharge or
exoneration of such Guarantor, unless and until the Obligations are fully,
finally and indefeasibly paid in cash.

                Section 2.03.   Security; Waiver.  Each of the Guarantors
authorizes each of the other Secured Parties to (i) take and hold security for
the payment of this guarantee and/or the Obligations and exchange, enforce,
waive and release any such security, (ii) apply such security and direct the
order or manner of sale thereof as the Required Holders in their sole discretion
may determine and (iii) release or substitute any one or more endorsees, other
guarantors or other obligors or any collateral. The Required Holders may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, or exercise any other right or remedy
available to them against the Co-Issuers or any Guarantor, or any security,
without affecting or impairing in any way the liability of the Guarantors
hereunder except to the extent that the Obligations have been fully, finally and
indefeasibly paid in cash. Each of the Guarantors waives any defense arising out
of any such election even though such election operates to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Co-Issuers or any other Guarantor, as the case may
be, or any security.

                Section 2.04.   Continuation and Reinstatement, etc.  The
Guarantors jointly and severally agree that the guarantee hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment, or any part thereof, in respect of any Obligation is rescinded or
must otherwise be restored by any Secured Party upon the bankruptcy or
reorganization of any Credit Party, or otherwise.

                Section 2.05.   Subrogation.  The Guarantors jointly and
severally agree that throughout the period referred to in clause (ii) of Section
4.02(a) hereof no Guarantor shall (i) exercise, and each hereby waives, any
rights against the Co-Issuers and any other guarantor arising as a result of
payment by such Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, (ii) prove any claim in competition with
any Secured Party in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceeding of any nature, or (iii) have any
benefit of or any right to participate in any collateral security that may be
held by any Secured Party for the Obligations.

                Section 2.06.   Subordination.  The payment of any amounts due
with respect to any indebtedness of any Credit Party now or hereafter owed to
any Guarantor (including, without






--------------------------------------------------------------------------------




limitation, any such indebtedness arising by way of subrogation, reimbursement,
restitution, contribution or otherwise in respect of performance by such
Guarantor hereunder) is hereby subordinated to the prior full, final, and
indefeasible payment in cash of all Obligations. If, notwithstanding the
foregoing sentence, any Guarantor shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Guarantor as trustee for the Secured Parties and be paid over
to the Security Trustee on account of and to be applied against the Obligations,
without affecting in any manner the liability of such Guarantor under the other
provisions of this Agreement.

                Section 2.07.   Remedies.  The Guarantors jointly and severally
agree that, as between the Guarantors and the Secured Parties, the obligations
of the Co-Issuers under the Note Agreement may be declared to be forthwith due
and payable as provided in Paragraph 7A of the Note Agreement (and shall be
deemed to have become automatically due and payable in the circumstances
provided in clause (viii), (ix) or (x) of said Paragraph 7A) for purposes of the
guarantee hereunder notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Co-Issuers and that, in the event of such
declaration (or such obligations’ being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the
Co-Issuers) shall forthwith become due and payable by the Guarantors for
purposes hereof.

                Section 2.08.   Payment.  Each Guarantor hereby agrees that any
Secured Party, at its sole option, in the event of a dispute by such Guarantor
in the payment of any moneys due hereunder, shall have the right to proceed
under New York CPLR Section 3213.

                Section 2.09.   Continuing Guarantee.  The guarantee hereunder
is a continuing guarantee, and shall apply to all Obligations whenever arising.

                Section 2.10.   Rights of Contribution.  The Guarantors hereby
agree, as among themselves, that if any Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Obligations, each other Guarantor shall, on demand of such Excess Funding
Guarantor, pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Obligations; provided, however, that the payment obligation of a Guarantor to
any Excess Funding Guarantor under this Section 2.10 shall be subordinate and
subject in right of payment to the Obligations in accordance with Section 2.06
hereof. For purposes of this Section 2.10, (i) “Excess Funding Guarantor” shall
mean, in respect of any Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Obligations, (ii) “Excess Payment” shall
mean, in respect of any Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Obligations and (iii) “Pro
Rata Share” shall mean, for any Guarantor, the fraction the numerator of which
is (x) the amount by which the aggregate fair saleable value of all properties
of such Guarantor (excluding any shares of stock of any other Guarantor) exceeds
the amount of all the debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder and any obligations of any other






--------------------------------------------------------------------------------




Guarantor that have been guaranteed by such Guarantor) and the denominator of
which is (y) the amount by which the aggregate fair saleable value of all
properties of all of the Guarantors exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of all
the Guarantors, determined (A) with respect to any Guarantor that is a party
hereto on the date hereof, as of the date hereof, and (B) with respect to any
other Guarantor, as of the date such Guarantor becomes a Guarantor.

                Section 2.11.   General Limitation on Guarantee.  In any action
or proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 2.01
hereof would otherwise, taking into account the provisions of Section 2.10
hereof, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Secured Party, or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

                Section 2.12.   Other Guarantors.  This Agreement shall remain
the unconditional, absolute, and irrevocable obligation of each Guarantor
signatory hereto regardless of whether any other Person (i) becomes a party
hereto obligated as a Guarantor hereunder or otherwise as a guarantor in respect
of the Obligations (whether or not the Note Agreement requires that such Person
be or become a Guarantor) or (ii) fails to become or ceases to be a party hereto
or otherwise fails to become or ceases to be a Guarantor of the Obligations
(whether or not the Note Agreement requires that such Person be or become a
Guarantor).

                Section 2.13.   Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Co-Issuers, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that no
Secured Party has or will have any duty to advise any of the Guarantors of
information regarding such circumstances or risks.

                Section 3.01.   Representation and Warranties   Each Guarantor
represents and warrants that all representations and warranties relating to it
in the Note Agreement are true and correct.

                Section 4.01.   Amendment; Waiver.  No amendment or waiver of
any provision of this Agreement, nor consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Holders. Any such waiver, consent or approval shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on any Guarantor in any case shall entitle any Guarantor
to any other or further notice or demand in the same, similar or other
circumstances. No waiver by any Secured Party of any breach or default of or by
any Guarantor under this Agreement shall be deemed a waiver of any other
previous breach or default or any thereafter occurring.






--------------------------------------------------------------------------------




                Section 4.02.    Survival; Severability.

                                          (a)     All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Transaction Document (i) shall be
considered to have been relied upon by the Secured Parties and shall survive the
making by the Co-Issuers of the Notes, and the execution and delivery of the
Notes to the Noteholders, regardless of any investigation made by the Secured
Parties or on their behalf, and (ii) shall continue in full force and effect as
long as any of the Obligations is outstanding and unpaid and as long as the
Facility has not been terminated.

                                          (b)     Any provision of this
Agreement that is illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without invalidating the remaining provisions
hereof or affecting the legality, validity or enforceability of such provisions
in any other jurisdiction. The parties hereto agree to negotiate in good faith
to replace any illegal, invalid or unenforceable provision of this Agreement
with a legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.

                Section 4.03.   Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Credit Party that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. No Credit Party may assign or transfer
any of its rights or obligations hereunder except as expressly contemplated by
this Agreement or the other Transaction Documents (and any such attempted
assignment shall be void).

                Section 4.04.   GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

                Section 4.05.   Headings;.  The Article and Section headings in
this Agreement are for convenience only and shall not affect the construction
hereof.

                Section 4.06.   Notices.   Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Paragraph 12I of the
Note Agreement. Communications and notices to any Guarantor shall be given to it
at its address set forth in Schedule B hereto.

                Section 4.07.   Counterparts;  Additional Guarantors.  (a)  This
Agreement may be executed in separate counterparts (a telecopy of any executed
counterpart having the same effect






--------------------------------------------------------------------------------




as manual delivery thereof), each of which shall constitute an original, but all
of which, when taken together, shall constitute but one Agreement.

                                (b)     The initial Guarantors hereunder shall
be such Subsidiaries of the Parent as are signatories on the date hereof. From
time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Guarantors (each an “Additional Guarantor”) in
accordance with Paragraph 5K of the Note Agreement, by executing a Subsidiary
Joinder in the form of Attachment I hereto. Upon delivery of any such executed
counterpart, notice of which is hereby waived by the Guarantors, each such
Additional Guarantor shall be a Guarantor under this Agreement with the same
force and effect, and subject to the same agreements, representations,
guarantees, indemnities, liabilities and obligations as if such Additional
Guarantor were an original signatory hereof. Each Guarantor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Guarantor hereunder, nor by any election of
the Noteholders not to cause any Person otherwise obligated to become a
Guarantor hereunder pursuant to the terms of the Note Agreement to become an
Additional Guarantor hereunder. This Agreement shall be fully effective as to
any Guarantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Guarantor hereunder. The
execution of a Subsidiary Joinder to this Agreement by any Person shall not
require the consent of any other Guarantor and all of the obligations of each
Guarantor under this Agreement shall remain in full force and effect
notwithstanding the addition of any Additional Guarantor to this Agreement.

                Section 4.08.   Right of Setoff.   Each Guarantor hereby agrees
that if an Event of Default shall have occurred and be continuing, each
Noteholder and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Noteholder or
Affiliate to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor now or hereafter existing under this
Agreement or any other Transaction Document held by such Noteholder,
irrespective of whether or not such Noteholder shall have made any demand under
this Agreement or such other Transaction Document and although such obligations
may be unmatured. The rights of each Noteholder under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Noteholder may have.

                Section 4.09.   Jurisdiction; Consent to Service of Process.

                                          (a)     Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by






--------------------------------------------------------------------------------




suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement against any Guarantor
or its properties in the courts of any jurisdiction.

                                          (b)     Each Guarantor hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in the preceding paragraph. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

                                          (c)     Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 4.06. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

                Section 4.10.   WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]






--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have caused this
Subsidiary Guarantee Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.

   

  LIPPERT TIRE & AXLE, INC.               By: /s/ Fredric M. Zinn
      ——————————————          Name: Fredric M. Zinn       Title:   Vice
President           KINRO HOLDING, INC.             By: /s/ Fredric M. Zinn
      ——————————————         Name: Fredric M. Zinn       Title:   Chief
Financial Officer           LIPPERT TIRE & AXLE HOLDING, INC.           By: /s/
Fredric M. Zinn       ——————————————         Name: Fredric M. Zinn
      Title:   Chief Financial Officer           LIPPERT COMPONENTS HOLDING,
INC.           By: /s/ Fredric M. Zinn       ——————————————         Name:
Fredric M. Zinn       Title:   Chief Financial Officer              KINRO
MANUFACTURING, INC.           By: /s/ Fredric M. Zinn       ——————————————  
      Name: Fredric M. Zinn       Title:   Vice President






--------------------------------------------------------------------------------




  LIPPERT COMPONENTS MANUFACTURING, INC.           By: /s/ Fredric M. Zinn
      ——————————————         Name: Fredric M. Zinn       Title:   Vice President
          KINRO TEXAS LIMITED PARTNERSHIP                 By:  KINRO
MANUFACTURING, INC.,                 its general partner        
                By: /s/ Fredric M. Zinn                       ——————————————
                      Name: Fredric M. Zinn                       Title:   Vice
President         KINRO TENNESSEE LIMITED PARTNERSHIP                     By: 
KINRO MANUFACTURING, INC.,                  its general partner        
                By: /s/ Fredric M. Zinn                       ——————————————
                      Name: Fredric M. Zinn                       Title:   Vice
President         LIPPERT TIRE & AXLE TEXAS LIMITED
PARTNERSHIP                 By:  LIPPERT COMPONENTS MANUFACTURING,
                INC., its general partner                         By: /s/
Fredric M. Zinn                       ——————————————
                       Name: Fredric M. Zinn                        Title:  
Vice President






--------------------------------------------------------------------------------



  LIPPERT COMPONENTS TEXAS LIMITED
PARTNERSHIP                   By:  LIPPERT COMPONENTS MANUFACTURING,
                INC., its general partner                           By: /s/
Fredric M. Zinn                         ——————————————  
                      Name: Fredric M. Zinn                         Title:  
Vice President           BBD REALTY TEXAS LIMITED PARTNERSHIP          
        By:  KINRO MANUFACTURING, INC.,                   its general partner  
                        By: /s/ Fredric M. Zinn  
                      ——————————————                         Name: Fredric M.
Zinn                         Title:   Vice President        

  LD REALTY, INC.     By: /s/ Fredric M. Zinn       ——————————————         Name:
Fredric M. Zinn       Title:   Vice President           LTM MANUFACTURING,
L.L.C.           By: /s/ Fredric M. Zinn       ——————————————         Name:
Fredric M. Zinn       Title:   Vice President           COIL CLIP, INC.     By:
/s/ Fredric M. Zinn       ——————————————         Name: Fredric M. Zinn
      Title:   Vice President






--------------------------------------------------------------------------------




  ZIEMAN MANUFACTURING COMPANY           By: /s/ Fredric M. Zinn
      ——————————————         Name: Fredric M. Zinn       Title:   Vice President






--------------------------------------------------------------------------------